Title: From Thomas Jefferson to Nathanael Greene, 27 December 1780
From: Jefferson, Thomas
To: Greene, Nathanael



Sir
Richmond Dec. 27. 1780

A Mr. Tatum of this state will have the honor of delivering you this. Being very anxious to take some station in or about the Southern army I thought it not amiss to make him known to you. He is represented to me as possessing in the fullest degree that spirit which is of the essence of a souldier. He has skill in draughts, of which you may form your own judgment on the samples he will shew you; he is particularly acquainted with the Western country of Virginia and Carolina beyond the mountains of which he has made a pretty good map; he is versed in writing and accounts and possesses understanding. He wishes no other emolument than to be fed, and would rather employ his sword than pen; but will do any thing for emploiment. If your present situation be such as that such a person will be useful to you, he will receive your commands: should you have nothing for him to do, he will return, as I have undertaken to mention him to you on this footing only. I hope you will pardon my taking the liberty of doing this when I assure you that conscious that your situation must embarrass you with applications I have stipulated that if there be no way in which you can employ his talents usefully for the public, you are to have no other trouble than barely to tell him so.
